Citation Nr: 0621079	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for herniated discs, 
cervical spine, C3 and C5.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from June 1972 to June 1975.  
He had additional Reserve service with the Idaho Army 
National Guard from 1993 to 2001, including a period of 
active duty training from July 11, 1998 to August 1, 1998.

FINDINGS OF FACT

1.  The veteran's herniated discs, cervical spine, C3 and C5, 
pre-existed active service.

2.  There was no increase in the veteran's cervical spine 
disability during service.

CONCLUSION OF LAW

Herniated discs, cervical spine, C3 and C5, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1131, 
1153, 5102, 5103A (West 2002); 38 C.F.R.§§ 3.6, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA must also notify the claimant 
what information the claimant is to provide and what 
information VA will attempt to obtain on the claimant's 
behalf.   

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, the veteran was not provided with notice 
with respect to establishing a disability rating and 
effective date.  However, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, the failure to provide such 
notice constitutes harmless error.

A.	Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119 (2004), the Court 
specifically held that VCAA requires VA to provide notice, 
consistent with the requirements of 
38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b) and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159 (b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

In this case, the RO notified the veteran by letter dated 
August 2002 of the evidence necessary to establish 
entitlement to service connection.  In that letter, the RO 
informed the veteran of the duty to assist and described what 
records the RO would attempt to obtain on his behalf.  The RO 
requested that the veteran identify any pertinent records, 
including employment and medical records, and provide 
authorization for the release of such records so that the RO 
could attempt to obtain those records on his behalf.  The RO 
also requested that the veteran submit any additional 
evidence pertinent to his claim.  This notice was provided 
prior to the initial unfavorable rating decision in September 
2003.  The Board finds that this notice satisfied the duty to 
assist under VCAA, as it informed the veteran of the 
requirements of a service connection claim, described what 
evidence VA would obtain on his behalf, what evidence he 
would be responsible for submitting and advised the veteran 
to submit pertinent evidence in his possession.



B.  Duty to Assist

The RO has fully complied with the duty to assist the veteran 
in obtaining evidence and records pertinent to his claim.  
The RO has obtained service medical records and private 
medical records on the veteran's behalf.  The RO sought a VA 
medical opinion for evaluation of the veteran's claim.  As 
the veteran has not identified any relevant outstanding 
evidence and a VA medical opinion is of record, the Board 
finds that the RO has satisfied the duty to assist the 
veteran.  

II.  Analysis of Claim

The veteran seeks service connection for a cervical spine 
disorder originally characterized as herniated discs, 
cervical spine, C3 and C5.  The condition is now 
characterized as cervical spondylosis and degenerative 
arthritis of the cervical spine.  The veteran alleges that an 
in-service injury aggravated a cervical spine disorder.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2005).

With respect to reserve service, military, naval or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated by the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated by 
the line of duty.  38 U.S.C.A. § 101 (24) (West 2002); 38 
C.F.R. § 3.6(a) (2005).  Active duty for training  includes 
full-time duty performed by members of the National Guard or 
Air National Guard of any state under sections 316, 502, 503, 
504, or 505 of title 32 of the United States Code.  38 C.F.R. 
§ 3.6(c)(3) (2005).  The veteran's orders demonstrate that, 
during the period he claims to have been injured,  he was 
participating in annual training with the Idaho National 
Guard, pursuant to 32 U.S.C.A. 503.  The ACDUTRA provisions 
are therefore applicable to the veteran.

A veteran who served at least six months during a period of 
war or during peacetime after January 1, 1947, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  See 
VAOPGCPREC-3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132, to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi,  370 F.3d 1089 (Fed. Cir. 2004) (holding 
that VA, rather than the claimant, bears the burden of 
proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).

According to 38 C.F.R. § 3.304(b) (2005), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

A preexisting  injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002).  See also Jensen v. Brown, 19 
F.3d 1413, 1417 (1994).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the presumption of soundness does not apply to 
the veteran, as his period of service was less than six 
months in duration.  Nonetheless, there is evidence that the 
veteran's cervical spine disability pre-existed service.  The 
veteran did not undergo an examination upon entrance into 
ACDUTRA in July 1998.  Letters from private physicians to his 
National Guard unit demonstrate that he had a diagnosis of a 
cervical spine disability, characterized as a herniated disc, 
prior to his July 1998 service.  In a June 1998 letter to the 
veteran's National Guard unit, his physician, Dr. J.H., 
stated that he had a herniated disc of the cervical spine.  
The physician stated that there was no contraindication to 
participation in training exercises but that the condition 
could be aggravated by training.  In a June 1998 letter to 
the veteran's National Guard unit, a chiropractor, Dr. G.G., 
stated that the veteran had a herniated disc at C5-6 and a 
history of neck pain.  This physician noted a high 
probability of stress and strain during training.   The 
preexisting cervical spine disability is also noted in a 
Statement of Medical Examination and Duty Status, dated July 
30, 1998.   As there is clear evidence that the veteran's 
condition preexisted service, the issue before the Board is 
whether the preexisting injury was aggravated during active 
duty training.  

Records from the veteran's active duty training show that the 
veteran complained of neck strain on July 18, 1998.  He was 
subsequently placed on light duty before being released from 
active duty status and returning to his home station.  

Medical records indicate that the veteran underwent an 
anterior cervical discectomy and fusion in January 1999.   He 
continued to his National Guard duties following that 
surgery.  A June 1999 National Guard examination report 
contains notes the January 1999 cervical spine fusion and the 
diagnosis of degenerative disc disease.  The June 1999 
examination report notes the veteran's complaint that wearing 
a helmet caused some discomfort.  A physical profile shows 
that the veteran was approved for duty, with the restrictions 
that he should not wear a Kevlar helmet or do any heavy 
lifting or running.  The evidence shows that his physician 
subsequently provided a release, dated November 1999, 
authorizing him to wear a Kevlar helmet.  

Private medical records indicate that the veteran had ongoing 
treatment for neck pain between 1999 and 2001.  In 2001, the 
veteran submitted several statements to the National Guard 
regarding his neck injury.  In these statements, his 
physicians opined that he should be discharged due to his 
cervical spine disability.  In three April 2001 letters, the 
veteran's chiropractor , Dr. K.P., opined that continued 
military duties, particularly wearing a Kevlar helmet and 
operating heavy equipment,  would exacerbate his neck 
problems.  In March 2001, a physician from North Idaho 
Primary Care Center also recommended that the veteran be 
discharged, based on the opinion that continued duty would be 
hazardous.  Records show that the veteran was discharged from 
the National Guard in June 2001.

A VA compensation and pension examination dated August 2003 
reveals a current diagnosis of cervical spondylosis and 
degenerative arthritis of the cervical spine, with complaints 
of neck stiffness and chronic neck pain.   An MRI report from 
a private physician, dated February 2002, contains a 
diagnosis of C 3-4 spondylosis with bilateral neural 
foraminal narrowing and C 5-6 disc/ spur complex with 
borderline mild central stenosis and bilateral neural 
foraminal narrowings. 
 
A VA examiner reviewed the veteran's claim and provided an 
opinion in November 2004.  The examiner was asked to 
determine whether the increased manifestations of the 
veteran's cervical spine disorder were due to the July 1998 
incident.   The VA examiner opined that the veteran's 
herniated cervical spine condition pre-existed service and 
was not caused by the July 1998 incident.  The VA examiner 
observed that the condition was severe before the training 
began. Furthermore, the examiner wrote that surgery had been 
recommended prior to July 1998 but had not been performed.  
The VA examiner stated that, "Cervical spine disc disease 
does not just disappear; these complaints never go into 
remission."  The VA examiner concluded that the condition 
was already severe and was not exacerbated by an incident in 
active duty training.

The veteran has submitted several statements from private 
physicians.  The veteran has submitted a physician from a 
private chiropractor, Dr. J.A.,  stating that his military 
duties aggravated his condition.  In adjudicating a claim, 
the Board must assess the credibility and probative value of 
proffered evidence of record.  Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  The Board finds that the medical opinion of 
the veteran's physician finding aggravation occurred in 
service is less probative than the VA medical opinion, as the 
VA examiner had an opportunity to review the veteran's entire 
claims file and medical history in forming an opinion.  Dr. 
J.A. states that he began treating the veteran in February 
2000, more than one year following the veteran's claimed 
injury.  Furthermore, the Board notes that Dr. this opinion 
is based on the veteran's account of his National Guard 
duties and not on a review of the complete claims file.  In 
this case, the Board accords more weight to the opinion of 
the VA examiner, as the veteran's private physician did not 
have access to the complete medical record and did not 
specifically address the July 1998 incident that the veteran 
claims aggravated his cervical spine disability.  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which  
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Other evidence in this case includes a June 2004 statement 
from the veteran's acquaintance M. L.  In that statement, M. 
L. observed that the veteran's condition was aggravated by 
his National Guard duties, particularly by operating heavy 
equipment.  These are the observations of a lay person and 
not a medical professional.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
a lay assertion is not sufficient to provide a nexus to 
service.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection.  The 
evidence shows that the veteran experienced a flare-up of a 
pre-existing cervical spine disorder condition during 
service.  However, that flare-up resolved to the extent that 
he was able to continue his military service until 2001.  A 
VA medical opinion states that the veteran had a pre-existing 
cervical spine for which surgery was recommended and that the 
July 1998 incident did not aggravate the injury.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt may not be resolved in the veteran's favor.  Rather, as 
the medical evidence of record indicates that the veteran's 
condition pre-existed service and was not aggravated by 
service, the claim must be denied.


ORDER


Service connection for herniated discs, C3 and C5, cervical 
spine, is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


